DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 40 is objected to because of the following informalities: Claim 40 which states “stages comprises” should correctly be --- stages further comprises---. For purpose of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35, 37-38 & 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, which states wherein in a first operating state of the first stage, the first processing stage is configured to process and output a first signal, and wherein a second operating state of the first stage, the first processing stage is configured to output a non-active signal; and a second processing stage coupled to the input stage and a second output, wherein in the first operating state of the first stage, the second processing stage is configured to output a non-active signal and wherein in the second operating state of the first stage, the second processing stage is configured to process and output a second signal”. It is not clear what the applicant meant by non-active signal since the non-active signal does not appear clearly defined. Further clarification is needed.
Claim 37 is rejected in the same manner as discussed above in claim 31.
Claims 32-35 & 38 are rejected due to their dependency.
Claim 41 which states “wherein a particular processing stage of the plurality of processing stages outputs the active output signal based on a particular operating state of the signal-processing apparatus” it is not clear which particular processing stage is the applicant intended since the particular processing stage does not appear clearly defined. Further clarification needed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 36 & 41 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Miyaji et al (hereinafter, Miyaji) (US 5973557 A).
Regarding claim 36, Miyaji (Figs. 1 & 2) discloses a signal-processing apparatus comprising an input stage (pre-amplifier 3); and a plurality of processing stages (e.g. matching networks 5, 7, amplifiers 6; and matching networks 9, 11, amplifier 10) coupled to the input stage, wherein each of the plurality of processing stages comprises a transistor (transistor as shown in Fig.  2); and wherein only one processing stage of the plurality of processing stages processes and outputs an active output signal at a time.
Insofar claim 41 is understood, wherein the signal-processing apparatus comprises a plurality of operating states (as can be seen from Fig. 2 for instance, clearly switching circuit 4 being used to select a path that include amplifier 6 or 10 to be processing signal), wherein a particular processing stage (e.g. when the switch circuit the path include amplifier 6 thus the output terminal 8 provide output signal (i.e. active output) of the plurality of processing stages outputs the active output signal based on a particular operating state (see the input stage that include pre-amplifier 3) of the signal-processing apparatus.
Claims 36-41 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Stengel et al (hereinafter, Stengel) (US 5541554 A).
Regarding claim 36, Miyaji (Fig. 2) discloses a signal-processing apparatus comprising an input stage (amplifier 117); and a plurality of processing stages (e.g.  
Regarding claim 40, wherein each of the plurality of processing stages comprises a switch (Fig. 2,  e.g. transistors 125) switches between power (power B+) and ground.
Claim 41 is rejected in the similarly manner as discussed above in claim 1 

Allowable Subject Matter

Claims 21-29 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-29 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a second processing stage coupled to the input stage and a second output, wherein in the first operating state of the circuit, the second processing stage is configured to output a high impedance, and wherein in the second operating state of the circuit, the second processing stage is configured to process and output a second signal” structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 37 & 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 21-29, 31-38 and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHIEM D NGUYEN/Examiner, Art Unit 2843       

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843